NW“ Managua“ a, ,4

FILED

UNITED STATES DISTRICT COURT MAY - 8 2015

FOR THE DISTRICT OF COLUMBIA Clam Us. District & Bankruptcy

Courts far the District of Columbia
Eugenio Villa, )
)
Plaintiff, )
)

V. ) Civil Action No. 15—0462 (UNA)

)
The Office of the Attorney General et al., )
)
Defendants. )

MEMORANDUM OPINION

This matter is before the Court on review of this pro se action captioned “Civil
Complaint Pursuant to 28 U.S.C. § 1331, for Declaratory, Injunctive, or Prospective Relief" and
plaintiff’s application to proceed informa pauperis. The application will be granted and the
complaint will be dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner’s
complaint upon a determination that the complaint fails to state a claim upon which relief may be
granted).

Plaintiff is a prisoner at the Federal Correctional Complex in Adelanto, California. He is
serving a mandatory life sentence imposed by the United States District Court for the Western
District of Texas on his conviction for “Conspiracy to Possess With Intent to Distribute More
than 500 Grams of Methamphetamine [and] Money Laundering Conspiracy.” Compl. at 2.
Generally, plaintiff demands declaratory and injunctive relief for alleged violations of rights
protected under the Fifth and Sixth Amendments to the United States Constitution because the

prosecutors in the underlying criminal case made improper references to his ethnicity. See id. at

2-5.

“[l]t is well-settled that a [person] seeking relief from his conviction or sentence may not
bring [actions for injunctive and declaratory relief].” Williams v. Hill, 74 F.3d 1339, 1340 (DC.
Cir. 1996) (per curiam) (citations omitted). Rather, such relief is available via a motion to vacate
sentence under 28 U.S.C. §2255. See Taylor v. US. Bd. ofParole, 194 F.2d 882, 883 (DC.
Cir. 1952) (stating that a motion to vacate under 28 U.S.C. § 2255 is the proper vehicle for
challenging the constitutionality of a statute under which a defendant is convicted); Ojo v.
Immigration & Naturalization Serv. 106 F.3d 680, 683 (5th Cir. 1997) (explaining that the
sentencing court is the only court with jurisdiction to hear a defendant’s complaint regarding
errors that occurred before or during sentencing). Once a § 2255 motion has been adjudicated on
the merits, as appears to be the case here, a subsequent motion for habeas relief must be
presented to the appropriate court of appeals (here the Seventh Circuit) for permission to proceed
in the sentencing court. 28 U.S.C. § 2244 (b)(3)(A). Plaintiff has stated no claim for relief in

this court. A separate order of dismissal accompanies this Memorandum Opinion.

    

 

istrict Judge

to.
Date:  1 ,2015